EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on June 16, 2021.

The application has been amended as follows: 

IN THE CLAIMS:

1. (Currently Amended) A computer system, which is configured to monitor a running state of a facility in which a product is manufactured 
the facility including a plurality of machines and at least one camera,
the at least one camera being configured to generate first facility operation data, which includes an image of any given space,
the computer system comprising:
a memory storing a program; and 
a processor programmed to execute the program stored in the memory, the program, when executed, causing the processor to: 


; 

identify an object included in the image to generate first analysis data, which includes information about the object;
identify the work based on the first analysis data; and
generate work analysis data, which associates the identified work, a period in which the identified work has been performed, and at least one of the plurality of machines that is related to the identified work with one another;[[,]]

wherein the facility includes at least one sensor, the at least one sensor being configured to measure a value that indicates at least one of a state of the at least one of the plurality of machines and an environment around the at least one of the plurality of machines;
wherein the at least one sensor is configured to generate second facility operation data, which includes the measured value;


execute analysis processing that uses the second facility operation data to generate second analysis data, which indicates a given event in the facility; and
identify the work based on a combination of the first analysis data and the second analysis data;
wherein the computer system is configured to hold determination criterion information for storing a determination criterion, which associates the work with a combination that has, as an element, at least one of an event related to the at least one of the plurality of machines or an object; and
;
wherein the work includes manufacturing the product with the plurality of machines.

2. (Currently Amended) The computer system according to claim 1,
wherein the computer system is configured to hold measure performance information for storing at least one of a measure that has been taken to improve productivity of the facility, and a measure feasible in the facility, and
wherein the processor is programmed to identify work that requires improvement based on the time-series information, identify an applicable measure based on the measure performance information, and output information about the identified measure.

5. (Currently Amended) The computer system according to claim 1,
wherein the determination criterion has an order of priority set thereto, and
wherein the processor is programmed to select the determination criterion to be used, in the order of priority.

6. (Currently Amended) The computer system according to claim 1, further comprising:
an edge device, which couples the at least one sensor and the at least one camera to each other
a server, which is coupled to the edge device, and which is configured to accumulate the work analysis data.

7. (Currently Amended) The computer system according to claim 1, further comprising a server, which couples the at least one sensor and the at least one camera to each other

9. (Currently Amended) A facility monitoring method, which is executed by a computer system to monitor a facility, in which a product is manufactured, that includes a plurality of machines,
the computer system including at least one computer,
the facility including at least one camera,
the at least one camera being configured to generate first facility operation data, which includes an image of any given space,
the facility monitoring method including:
a first step of obtaining, by the at least one computer, the first facility operation data;
a second step of identifying, by the at least one computer, an object that is included in the image to generate first analysis data, which includes information about the object;
a third step of identifying, by the at least one computer, work that is performed in the facility, based on the first facility operation data;
a fourth step of generating, by the at least one computer, work analysis data, which associates the identified work, a period in which the work has been performed, and at least one of the plurality of machines that is related to the work with one another; and
a fifth step of outputting, by the at least one computer, a visual display of at least one of time-series information that indicates illustrates a flow of the work related to one of the plurality of machines, or statistical information of the work related to the one of the plurality of machines, by using the work analysis data, to enable a user to identify issues and areas of improvement with regard to running the facility;
wherein the facility includes at least one sensor, the at least one sensor being configured to measure a value that indicates at least one of a state of the at least one of the plurality of machines and an environment around the at least one of the plurality of machines,
wherein the at least one sensor is configured to generate second facility operation data, which includes the measured value,
wherein the first step includes a step of obtaining, by the at least one computer, the second facility operation data,
wherein the second step includes a step of executing, by the at least one computer, analysis processing that uses the second facility operation data to generate second analysis data, which indicates a given event in the facility; [[and]]
wherein the third step includes a step of identifying, by the at least one computer, the work based on a combination of the first analysis data and the second analysis data;
wherein the computer system is configured to hold determination criterion information for storing a determination criterion, which associates the work with a combination that has, as an element, at least one of an event related to the at least one of the by the at least one computer machines or an object; [[and]]
wherein the third step includes a step of identifying, by the at least one computer, the work by referring to the determination criterion information with a combination that has, as an element, at least one of the first analysis data or the second analysis data as a search key; and
wherein the work includes manufacturing the product with the plurality of machines.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        16 June 2021